Citation Nr: 1132458	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic hypertension.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to August 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of April 10, 2009.  In December 2009, the RO denied service connection for chronic hypertension.  

In July 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been prepared and associated with the Veteran's VA claims file.

The Board has accepted the July 2011 hearing transcript as a timely substantive appeal from the denial of service connection for hypertension.  The issue is therefore now on appeal.  

The Veteran submitted additional evidence at the time of his Board hearing.  He specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for chronic hypertension and an initial compensable evaluation for his bilateral hearing loss disability.  

The Veteran asserts that service connection for chronic hypertension is warranted as his service treatment records reflect that he repeatedly exhibited elevated blood pressure readings which were the initial manifestations of his post-service chronic hypertension.  He asserts further that his chronic bilateral hearing loss disability has increased in severity since the last VA audiological evaluation conducted in 2009 and is productive of significant hearing impairment.  

A September 2010 VA treatment record states the Veteran presented a history of hypertension and treatment by a Dr. Rosequist, his family practitioner.  At the July 2011 videoconference hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he had been initially treated for hypertension by Dr. Rosequist in "the early '90's."  The Veteran's spouse clarified that Dr. Rosequist had initially treated the Veteran in approximately 1999 or 2001.  Clinical documentation of Dr. Rosequist's treatment is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that such medical treatment records may be helpful in determining the nature and etiology of the Veteran's chronic hypertension.  

The Veteran was last afforded a VA audiological evaluation in June 2009.  He and his spouse have testified on appeal that the Veteran's bilateral hearing loss disability has increased in severity since the 2009 VA examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's competent testimony as to the increased severity of his hearing loss disability, the Board finds that the Veteran should be afforded an additional VA audiological evaluation.  

The Veteran has not been afforded a VA examination for compensation purposes, which addresses the nature and etiology of his chronic hypertension.  Such an evaluation would be helpful in determining the relationship, if any, between the Veteran's inservice high "normal" blood pressure readings and the subsequent onset of his chronic hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all post-service treatment for his chronic hypertension and his service-connected bilateral hearing loss disability.  In particular, the Veteran should provide or authorize VA to obtain all pertinent private documentation, not already of record, including but not limited to any and all records from Dr. Rosequist.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims file all relevant VA medical treatment records pertaining to treatment of the Veteran after August 3, 2011.  If there are no VA medical records dated after August 3, 2011, this finding should be documented in the claims folder.  

3.  After all of the above development is completed, the Veteran should be scheduled for a VA cardiovascular examination to determine the nature and etiology of his chronic hypertension.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and included in the examination report.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic hypertension had its onset during active service; is etiologically related to his inservice "blood pressure in the upper limits of normal;" or is otherwise related to active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner must provide a complete rationale for any opinion advanced.

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his vocational pursuits.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner must provide a complete rationale for any opinion advanced.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

6.  Then ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  

7.  Then readjudicate the Veteran's entitlement to both service connection for chronic hypertension and an initial compensable evaluation for his bilateral hearing loss disability.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

